Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jovica Petrovic petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). He seeks an order from this court directing the district court to act. We find the present record does not reveal undue delay in the district court. Accordingly, we grant Petrovic leave to proceed in forma pauperis and deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED